Citation Nr: 1611400	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  06-31 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to December 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In June 2012, the Board denied the matter of TDIU on a schedular basis and remanded the issue of TDIU on an extra-schedular basis.  Then, in February 2015, the Board remanded the matter on appeal for further development.  It is now returned to the Board.


FINDINGS OF FACT

1.  VA scheduled the Veteran for an additional examination in connection with his claim on appeal.  VA records show that the Veteran did not appear for the examination and has not provided good cause for the failure to appear.

2.  The Veteran has not been shown to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated July 2005, March 2006, and June 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2015).  

In June 2012, the Board denied the Veteran's claim for entitlement to TDIU on a under 38 C.F.R. § 4.16(a) and remanded the issue of TDIU under 38 C.F.R. § 4.16(b).  The only issue before the Board is entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b).

The Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance as that regulation requires that the RO first submit the claim to the Director, Compensation Service for consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran contends that he is unable to work as a painter due to his left acromioclavicular joint separation disability.  The Veteran is service-connected for a left shoulder disability, rated 30 percent disabling, and a right ulna displaced fracture, rated 0 percent disabling.

In a December 2009 VA examination report, the Veteran stated he could no longer work as a professional painter due to the pain in his left arm and severe limitations in range of motion.  The examiner opined that the Veteran's left shoulder caused moderate to severe functional loss or limitations. 

The Board finds that a March 2011 VA joint examination is inconsistent as to the Veteran's employment history and employability.  The examiner concurrently reported that:  the Veteran worked for the state as a painter working 35 hours per week and reported he stopped working in 2007 as a result of being unable to lift or move his left upper extremity due to left shoulder joint pain.  It was noted the Veteran reported he was a self-employed printer and was no longer able to perform his occupational duties.  The examiner opined that the Veteran was not able to work in his usual occupation as a painter because he was unable to use the left upper extremity to hold or use a paint brush above the mid chest level and it was at least as likely as not that the Veteran was unable to secure or maintain substantially gainful employment solely as a result of his service-connected left shoulder disability.  The Board is unable to ascertain the Veteran's employability from those conflicting findings.

In April 2013, the RO referred the issue of a TDIU under the provisions of 38 C.F.R. § 4.16(b) for consideration.  In May 2013, the Director, Compensation Services determined that the Veteran was currently employed and denied entitlement to a TDIU on an extra-schedular basis.

The record indicates that the Veteran did not report for a June 2014 VA joints examination and did not provide good cause for not attending that examination.  38 C.F.R. § 3.655 (2015).  The duty to assist is not a one-way street.  If a Veteran wants help in developing a claim, the Veteran cannot passively wait for it in those circumstances where the Veteran may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Furthermore, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (2015).

Review of VA treatment records show that the Veteran has worked as a painter throughout the appeal period.  VA treatment notes in March 2010, May 2012, July 2012, August 2012, and October 2013 note the Veteran was employed as a painter.  The Board notes that in May 2012, the Veteran reported that he could not work adequately as a painter due to a cataract blur.  

Here, the Board is sympathetic to the Veteran's claim.  The Board does not doubt that the Veteran's service-connected disabilities, in particular his left shoulder disability, cause occupational impairment.  However, that impairment is compensated by the current schedular ratings for those disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, the Board finds that the greater weight of the probative evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of service-connected disabilities.  While the Veteran indicated that he stopped working as a painter in 2007, there is evidence of him continuing to work as a painter as recent as October 2013.  There is no evidence of record that shows that employment is less than substantially gainful.  The competent medical evidence of record indicates that he is able to be employed.  There is no competent medical or lay evidence that suggests otherwise.  The medical evidence that may have suggested that he was unable to work contradicted itself by finding that he was working at the time.

The only medical evidence in support of the claim is the March 2011 VA joint examination report that contains inconsistencies as to the Veteran's employment history and employability.  That examination report is afforded low probative weight as it indicates that the Veteran is both employed as a painter for 35 hours a week and unable to work as a painter.  A review of the probative evidence as noted in the VA treatment records shows that the Veteran maintained employment throughout the appeal.  

Furthermore, while the Veteran was scheduled for a more current VA joint examination in June 2014, the Veteran did not attend.  The Board notes that a claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to his claims, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Board. App. 190 (1991).  There is no evidence that the Veteran requested an examination be rescheduled.  Thus, there is no evidence showing good cause for the failure to report.  The Board must proceed to decision based on the evidence of record.  38 C.F.R. § 3.655 (2015). 

Based on the available evidence, the Board finds the preponderance of the medical evidence shows that the Veteran's service-connected disabilities do not solely, or in combination, make him unable to secure or follow a substantially gainful occupation.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for TDIU on an extra-schedular basis and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU on an extra-schedular basis is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


